United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Y., Appellant
and
DEPARTMENT OF THE AIR FORCE, TRAVIS
AIR FORCE BASE, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-471
Issued: January 2, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On December 20, 2012 appellant filed a timely appeal from a December 18, 2012
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. The Board assigned Docket No. 13-471.
OWCP accepted that appellant sustained a temporary aggravation of psoriasis due to his
employment duties as an aircraft mechanic.1 On January 29, 2009 appellant filed a claim for a
schedule award. By decision dated March 19, 2010, OWCP denied his claim as the evidence
was insufficient to establish that he sustained a permanent impairment. An OWCP hearing
representative affirmed the denial on June 28, 2010 based on the opinion of the independent
medical adviser.2 Following reconsideration, by decision dated September 22, 2011, the hearing
representative denied modification finding that appellant had not established that his accepted
skin condition contributed to a permanent impairment for schedule award purposes. Although
appellant timely requested reconsideration on November 11, 2011, in its February 16, 2012
decision, OWCP denied appellant’s request for reconsideration on the grounds that the request
1
2

Appellant retired from the employing establishment effective September 7, 2004.

On January 21, 2011 the Board granted appellant’s request to dismiss his appeal. Docket No. 10-1982 (issued
January 21, 2011).

was untimely filed and failed to establish clear evidence of error. Appellant requested
reconsideration on March 23, 2012. By decision dated June 20, 2012, OWCP denied his request
for reconsideration without a review of the merits, stating that he “neither raised substantive
legal questions nor included new and relevant evidence.”
Appellant again requested
reconsideration on November 6, 2012 of the February 16, 2012 decision. On December 18, 2012
OWCP informed him to refer to the appeal rights that accompanied the February 16, 2012
decision.
Section 8124(a) of FECA provides: “[OWCP] shall determine and make a finding of fact
and make an award for or against payment of compensation ....”3 Section 10.126 of Title 20 of
the Code of Federal Regulations provide: “The decision shall contain findings of fact and a
statement of reasons.”4 Moreover, OWCP’s procedures provide: “The reasoning behind the
[OWCP’s] evaluation should be clear enough for the reader to understand the precise defect of
the claim and the kind of evidence which would overcome it.”5
OWCP did not discharge its responsibility to provide appellant a statement explaining the
disposition so that appellant could understand the basis for the decision as well as the precise
defect and the evidence needed to overcome the denial of his claim.
The case must be returned to OWCP for a proper decision which includes findings of fact
and a clear and precise statement regarding appellant’s request for reconsideration on the denial
of his claim for a schedule award or why he is not entitled to further reconsideration. Following
this and such further development as OWCP deems necessary, it shall issue an appropriate
decision.

3

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

4

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

2

IT IS HEREBY ORDERED THAT the December 18, 2012 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded for further action
consistent with this order of the Board.
Issued: January 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

